          Case 2:20-cv-00924-JTA Document 19 Filed 12/08/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

MICHELLE DIAS, as personal representative )
of David Hall’s estate,                   )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )         CASE NO. 2:20-cv-924-JTA
                                          )
ALABAMA POWER COMPANY,                    )
                                          )
      Defendant.                          )

                                        ORDER

        Before the court is the defendant’s Motion to Dismiss (Doc. No. 10) filed on

December 7, 2020. Therefore, it is

        ORDERED that on or before December 28, 2020, the plaintiff shall show cause why

the motion should not be granted. The defendant shall file a reply on or before January 7,

2021.

        DONE this 8th day of December, 2020.



                                  /s/ Jerusha T. Adams
                                  JERUSHA T. ADAMS
                                  UNITED STATES MAGISTRATE JUDGE
